China Direct Industries Reports Financial Results for the Second Quarter of DEERFIELD BEACH, FL(MARKET WIRE)—August 14, 2009 China Direct Industries, Inc. ("China Direct Industries") (NasdaqGM:CDII - News), a U.S. holding company with operations in China, announced today its financial results for the second quarter of 2009. Financial Highlights For the second quarter ending June 30, 2009, China Direct Industries recorded consolidated revenue of $20.4 million, similar to the $20.68 million recorded in the first quarter of 2009. Consolidated operations resulted in a Non-GAAP net loss of $(2.1 million) (excluding non-cash charges related to employee share-based compensation and the fair value of securities granted for services) with a GAAP net loss of $(2.9 million).Net income applicable to shareholders for the second quarter of 2009 on a GAAP basis was $(0.12) per basic and diluted share as compared to net income of $0.29 per basic share and $0.26 per diluted share on consolidated revenue of $77.6 million in the same period in 2008. Non-GAAP basic EPS and Non-GAAP diluted EPS was $(0.09) in the second quarter of 2009, as compared to Non-GAAP Basic EPS of $0.32 and Non-GAAP Diluted EPS of $0.28 for the same period in 2008 on 1.5 million more shares.
